—Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., and Glen, J.; McCooe, J., dissenting), entered on or about August 1, 1995, which affirmed an order of the Civil Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered April 4, 1994, denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The instant action, which alleges a fraudulent conveyance by defendant’s corporation to defendant to avoid satisfaction of a judgment in a prior action for goods sold and delivered that was dismissed as against defendant herein, is not barred by the doctrines of res judicata or collateral estoppel. The only issues litigated in the prior action were the amount of liability for goods sold and delivered and whether it was the individual or corporate defendant who contracted to buy the goods. The court determined the amount of the debt and that the corporate, but not the individual, defendant was liable. In making that determination, the trial court did not, as defendant contends, find him innocent of any fraudulent or preferential *30transfer, nor was such a finding an essential predicate thereto (see, RENP Corp. v Embassy Holding Co., 229 AD2d 381). Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.